Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 1 of 31 PageID #: 281



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

JUSTIN TRUDEAU,                                 §
                                                §
                                                §   CIVIL ACTION NO. 4:19-CV-00723-RWS
               Plaintiff,                       §
                                                §
v.                                              §
                                                §
UNIVERSITY OF NORTH TEXAS, BY                   §
AND THROUGH ITS BOARD OF                        §
REGENTS, et al.,                                §
                                                §
               Defendants.                      §

                                            ORDER

       Before the Court is Defendants University of North Texas (“UNT”), Eve Bell, Brian

Richardson and Christina Brodie’s (collectively, “Defendants”) Motion to Dismiss Plaintiff’s First

Amended Complaint (Docket No. 24). For the following reasons, the motion is GRANTED.

                                       BACKGROUND

       This dispute arises from an investigation of and a resultant disciplinary action against

Plaintiff Justin Trudeau, a tenured UNT professor, for violations of the school’s sexual and

disability harassment policies. At this stage, the Court sets forth the facts alleged in the First

Amended Complaint in the light most favorable to Trudeau, accepting all well-pleaded facts as

true. Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). But the Court need not

presume that Trudeau’s legal conclusions are correct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Trudeau has taught at UNT since 2005 and been tenured since 2012. Docket No. 18 ¶ 6.01.

He teaches performance art-related classes to undergraduate and graduate students. Id. During

the Fall 2017 semester, Trudeau taught a graduate class entitled “Seminar in Adaptation and
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 2 of 31 PageID #: 282



Staging.” Id. ¶ 6.02. As part of the class, Trudeau assigned the book A Director Prepares by Ann

Bogart. Id. ¶ 6.03. The book’s third chapter discusses “eroticism” as a “potential partner and

potential obstacle to art-making.” Id. Class assignments included student-picked thematic projects

related to the readings, which required Trudeau to discuss the subjects in the book, including

eroticism. Id.

         At the end of the semester, upon receiving class “SPOT” evaluations, Trudeau learned of

certain students’ claims about his class. Id. ¶ 6.04. He took these matters to Defendant Brian

Richardson, chair of Trudeau’s department, Communication Studies. Id. In January 2018, UNT’s

Office of Equal Opportunity notified Trudeau of an investigation into the claims. Id. Defendant

Christina Brodie, Assistant Director of Equal Opportunity, Institutional Equity and Diversity, led

the investigation. Id. Students alleged that, during class, Trudeau had:

         1.       commented that certain student performances were “hot” and “erotic”;

         2.       made a sexual comment in reference to Student 3 and provided her with “sexualized
                  feedback during a performance”;

         3.       offered Student 2 an “A” in the class “if she convinced other students to perform in
                  a sexual manner on stage, and questioned the pregnancy status of other students in
                  the class”;

         4.       referenced Student 2’s breasts;

         5.       commented on Student 1’s performance attire; and

         6.       referred to Student 2 “as a psychopath” knowing of her mental health condition. 1

Id. ¶ 6.05. On January 18, 2018, Trudeau met with Brodie to discuss the allegations, and he

responded to the allegations in writing a week later. Id. ¶¶ 6.04, 6.07. On both occasions, Trudeau

presented evidence contradicting the allegations. Id. ¶ 6.15. The evidence included a list of

potential witnesses (every student in the class), a SPOT evaluation falsely claiming that he had


1
 This last allegation was not included in the original notification letter Trudeau received or even presented to Trudeau
before the final decision. Docket No. 18 ¶ 6.28. He thus was never able to respond to that allegation. Id.


                                                    Page 2 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 3 of 31 PageID #: 283



had “discussions about the personal sex lives of students” and a report of a student bad-mouthing

him in a local bar. Id. ¶¶ 6.15–6.16. Trudeau told Brodie that, before this, he had never heard of

a student’s malicious behavior toward him. Id. ¶ 6.16.

         Trudeau received a letter reporting the results of the investigation on May 30, 2018. Id. ¶¶

6.09, 6.28. Despite significantly changing the nature of the allegations against Trudeau, 2 the report

found that evidence substantiated allegations 1–3 and 6 but not 4 or 5. Id. ¶¶ 6.06, 6.28. The

report concluded that Trudeau’s comments had violated UNT policies, noting that they

         were unwelcome because they embarrassed the students, and caused them to be
         quiet in class, they were unrelated to the course materials, substantially interfered
         with the students’ academic performance because they rarely participated in class
         discussions and performances as they were scared of what inappropriate comment
         or statement of a sexual nature that Plaintiff would say to them individually or
         collectively.

Id. This analysis contradicted the SPOT evaluations, which had complained that students had to

participate too much in the class. Id. Because Trudeau had no opportunity to respond to the sixth

allegation, the final decision failed to account for several factors showing that Trudeau had not

been aware of the student’s mental health condition. For example, he had not received a UNT

standard notification letter from the Office of Disability Access, nor had any student brought the

condition to his attention. Id ¶ 6.30. Nonetheless, Defendant Eve Bell (Brodie’s supervisor)

informed Trudeau that “the statements of fact made in the report (e.g., your awareness of a

student’s bipolar disorder) are supported by the record in this case,” a copy of which Trudeau never

received. Id. ¶¶ 6.29–6.30. Indeed, Trudeau never received any of the evidence against him, as

required by UNT policies. Id. ¶ 6.36.



2
  Specifically, the charges against Trudeau were worded materially differently on three separate occasions: when
originally presented to Trudeau, when provided to the Dean and to Richardson, and in the final decision letter. Docket
No. 18 ¶ 6.28. Specific dates in the original letter disappeared after Trudeau pointed out that his class did not meet
on those dates. Id. And, as previously discussed, the sixth allegation was added to the decision letter even though it
was never presented to Trudeau. Id.


                                                   Page 3 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 4 of 31 PageID #: 284



        The final decision stated that Trudeau had created an “intimidating and offensive

educational environment for his students.” Id. The report concluded that Trudeau had violated

UNT’s sexual and disability harassment policies. Id. ¶ 6.31. As punishment, Trudeau received no

merit raise and was ruled ineligible for summer teaching. Id. The report made no mention of the

evidence Trudeau had presented in his defense. Id. ¶ 6.15. The punishment was based, in part, on

the fact that Trudeau had received sexual harassment training and “should have known better,” but

Trudeau had never received any training or been requested to participate. Id. ¶ 6.36.

        Trudeau sought to appeal both the decision and the punishment. Id. ¶ 6.07, 6.31. In June,

he received an email from Brodie informing him that OEO investigations are unappealable. Id.

¶ 6.07. This contradicted UNT Policy 16.006, which stated that “[f]aculty may appeal findings

and/or sanctions to the University Review Committee.” Id. When Trudeau brought this issue to

Bell’s attention, she responded in an email:

        UNT Policy 16.006, while still available in the UNT Policy Manual, is no longer in
        use by the University. As you will note, the now-defunct version of 16.006 that is
        published in the Manual states that appeals will be governed by Policy 15.1.4,
        which no longer exists. I fully recognize how frustrating it is to rely on a University
        policy and be told that it is inoperative; however, that is the case in this instance.
        Your concerns regarding OEO’s failure to notify you of this fact have been noted.

Id. ¶ 6.08.

        UNT policy requires reasonable justification for extending an investigation beyond 45

days. Id. ¶ 16.09. The decision letter, which came five months after the notification letter, did not

include this official justification, so Trudeau emailed Brodie requesting one. Id. Brodie replied:

        Often times investigations will go over 45 days for various reasons. However, there
        was a significant amount of information to review in your investigation; therefore
        I wanted to make sure that I throughly (sic) reviewed all information and interviews
        prior to the completion of the investigation. I do apologize for the delay; however
        as stated above I wanted to throughly (sic) review all information that was provided
        to our office.




                                            Page 4 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 5 of 31 PageID #: 285



Id. ¶ 6.10. Bell concurred with Brodie’s explanation and added that “OEO’s investigators have

carried a particularly heavy case load this year due to increased reporting of alleged discrimination

and harassment from students, faculty and staff.” Id. ¶ 6.11.

       Brodie also addressed the report’s failure to mention Trudeau’s evidence. She stated that

       Dean Cobb informed me that you inquired about the anonymous comment on your
       SPOT evaluation alleging that you engaged in conversation with students about
       their personal sex lives. This comment was not raised as an allegation in this
       investigation. The notice of complaint I provided you on January 18, 2018 captured
       the allegations my office investigated. I was also informed that you inquired about
       students making concerning comments about you. We discussed this issue in our
       January 18 meeting. At that time, I informed you that you could file a separate
       complaint with OEO if you believed those comments pertained to your protected
       status, but you declined to do so.

Id. ¶ 6.17. Trudeau disputed this recollection of the January meeting, responding that he “would

not have mentioned the instance in [his] letter on January 25th if [he] believed [Brodie was] not

investigating the evidence [he] presented to [her] both orally and in writing.” Id. ¶ 6.18. He

requested that the matter be investigated and inquired how to proceed. Id. Ms. Brodie replied

       As I stated in our meeting on January 18, 2018 you may file [a] complaint with our
       office regarding the concerning comments you believe students made about you. I
       will have our administrative assistant Rebbecca Dobrin send you an inquiry form
       to fill out and return to our office. Additionally, please provide OEO with any
       information that pertains to your concerns. I have cc’d Rebbecca on this email.

Id. ¶ 6.19. The form Trudeau received, however, pertained to UNT’s non-discrimination policy

and was not relevant to a “protected status.” Id.

       In early July, Richardson sent Trudeau a letter setting out the punishments for Trudeau’s

violations. Id. ¶ 6.24. However, in violation of UNT policy, Trudeau had not had an opportunity

to respond orally or in writing, and the dean’s office had Richardson pull the letter. Id. An

associate dean told Trudeau to “pretend the letter doesn’t exist.” Id.

       Trudeau met with Richardson shortly after. Id. ¶ 6.22. In that meeting, he learned that the

details of his investigation had not remained confidential, as required by UNT policy; rather, his


                                           Page 5 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 6 of 31 PageID #: 286



entire department was aware of the allegations. Id. ¶¶ 6.21–6.22. Richardson had also consulted

with another faculty member on the appropriate punishment to impose because that faculty

member was “just another straight white male” like Trudeau. Id. ¶ 6.23. This conversation also

violated UNT policy, which prohibits discussing investigations during the resolution process. Id.

       Unable to appeal the final decision, Trudeau appealed the punishment. Id. ¶ 6.31. He was

told that he could skip the appeal to the college and go straight to the University Grievance

Committee (“UGC”) to contest the entire decision. Id. ¶ 6.32. As the appeal progressed, however,

Trudeau learned that the UGC could not overturn the decision and could only weigh in on the

punishments levied. Id. ¶ 6.33. The UGC ruled in November 2018 that Trudeau had received an

onerous financial penalty, effectively two years without merit pay, and recommended withdrawal

of the denial of summer teaching sanction. Id. ¶ 6.34.

       Trudeau brings this action against UNT, against Bell and Brodie in their official and

personal capacities, and against Richardson in his official capacity, alleging violations of (1) Title

IX, (2) due process, (3) the First Amendment and (4) equal protection. Defendants move to dismiss

Trudeau’s First Amended Complaint, asserting sovereign immunity, qualified immunity and that

Trudeau has failed to state a claim upon which relief can be granted. Docket No. 24.

                                      LEGAL STANDARDS

       As a general rule, a district court should resolve a motion to dismiss under Rule 12(b)(1)

of the Federal Rules of Civil Procedure before a defendant’s other challenges because the court

must assure itself that it has subject matter jurisdiction before it can determine any other issues.

Moran v. Kingdom of Saudi Arabia, 27 F.3d 169, 172 (5th Cir. 1994). The party asserting

jurisdiction (in this case, Trudeau) bears the burden of proving its existence. Id. A case is properly

dismissed under Rule 12(b)(1) when the Court lacks the statutory or constitutional power to




                                            Page 6 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 7 of 31 PageID #: 287



adjudicate the case. CLEANCOALITION v. TXU Power, 536 F.3d 469, 473 (5th Cir. 2008). In

deciding a Rule 12(b)(1) motion, a court may consider: “(1) the complaint alone; (2) the complaint

supplemented by undisputed facts evidenced in the record; or (3) the complaint supplemented by

undisputed facts plus the court's resolution of disputed facts.” Robinson v. TCI/US West Comm’cns

Inc., 117 F.3d 900, 904 (5th Cir. 1997).

       For motions to dismiss under Rule 12(b)(6), a court must assume that all well-pleaded facts

are true and view those facts in the light most favorable to the plaintiff. Bowlby, 681 F.3d at 219.

The Court may consider “the complaint, any documents attached to the complaint, and any

documents attached to the motion to dismiss that are central to the claim and referenced by the

complaint.” Lone Star Fund V (U.S.) L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir.

2010). The Court must then decide whether those facts state a claim that is plausible on its face.

Bowlby, 681 F.3d at 219. The complaint need not contain detailed factual allegations, but a

plaintiff must plead sufficient factual allegations to show that he is plausibly entitled to relief. See

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56, 570 (2007) (“[W]e do not require heightened

fact pleading of specifics, but only enough facts to state a claim to relief that is plausible on its

face.”); see also Iqbal, 556 U.S. at 677–79 (discussing Twombly and applying Twombly generally

to civil actions pleaded under Rule 8). “A claim has facial plausibility when the pleaded factual

content allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. at 678 (quoting Twombly, 550 U.S. at 556).

                                           DISCUSSION

       Defendants’ assertion of sovereign immunity presents a threshold issue that the Court

addresses first. Concluding that sovereign immunity bars Trudeau’s claims against UNT and

against Bell, Brodie and Richardson in their official capacities, the Court then addresses Trudeau’s




                                             Page 7 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 8 of 31 PageID #: 288



Title IX claim, the only remaining claim against UNT. Next, the Court considers whether Bell

and Brodie are entitled to qualified immunity on Trudeau’s remaining claims. Because this

analysis requires the Court to consider the substance of Trudeau’s claims, the Court turns to

Trudeau’s constitutional claims in the order that they are presented in the First Amended

Complaint.

I.     Sovereign Immunity

       Defendants first contend that Eleventh Amendment sovereign immunity bars Trudeau’s

constitutional law claims against UNT and against Bell, Brodie and Richardson in their official

capacities. Docket No. 24 at 4–5. “Federal courts are without jurisdiction over suits against a

state, a state agency, or a state official in his official capacity unless that state has waived its

sovereign immunity or Congress has clearly abrogated it.” Moore v. La. Bd. of Elementary &

Secondary Educ., 743 F.3d 959, 963 (5th Cir. 2014). “Pursuant to the Eleventh Amendment, a

state’s sovereign immunity in federal court extends to private suits against state agencies, state

departments, and other arms of the state.” Corn v. Mississippi Dep’t of Pub. Safety, 954 F.3d 268

(5th Cir. 2020).

       UNT is an arm of the state, Nat’l Sports & Spirits v. The Univ. of N. Texas, 117 S.W.3d

76, 81 (Tex. App.—Ft. Worth 2003, reh’g. denied), and is entitled to sovereign immunity. Mt.

Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 280 (1977). This immunity extends

to Bell, Brodie and Richardson in their official capacities unless an exception applies. Thomas v.

James, No. 5:14-cv-2, 2015 WL 4639733, at *6 (E.D. Tex. Aug. 4, 2015) (citing Oliver v. Scott,

276 F.3d 736, 742 (5th Cir. 2002)). In addition, Texas has not waived sovereign immunity for

claims under Section 1983. United States ex rel. Foulds v. Texas Tech Univ., 171 F.3d 279, 289

(5th Cir. 1999); Jackson v. Texas S. Univ., 997 F.Supp.2d 613, 623 (S.D. Tex. 2014).




                                           Page 8 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 9 of 31 PageID #: 289



       Trudeau does not contest UNT’s immunity. He does, however, argue that his § 1983 claims

against Bell, Brodie and Richardson in their official capacities should proceed because he is

seeking prospective injunctive relief.     Docket No. 28 at 4–5.       This exception to Eleventh

Amendment immunity, announced in Ex Parte Young, 209 U.S. 123 (1908), requires a request for

prospective injunctive relief against state officials who are committing an ongoing federal

violation. See Verizon Maryland Inc. v. Pub. Serv. Comm’n of Maryland, 535 U.S. 635, 645 (2002)

To meet the exception, Trudeau must show “that [Bell, Brodie and Richardson are currently]

violating federal law, not simply that [they have] done so.” NiGen Biotech, L.L.C. v. Paxton, 804

F.3d 389, 394 (5th Cir. 2015).

       Trudeau seeks an injunction prohibiting Defendants from “further implanting [sic] any

remaining discipline and requiring that all references to the disciplinary decision be removed from

[Trudeau]’s personnel file.” Docket No. 18 ¶¶ 27, 32. Assuming that such an injunction is

prospective injunctive relief, Trudeau still has not alleged that Bell, Brodie or Richardson are

currently violating federal law. Trudeau’s claims are based on activity that occurred in 2017 and

2018. Trudeau has not identified any disciplinary actions that remain to be taken. And even if a

future disciplinary action violated federal law, that would constitute a new violation, not one that

is ongoing. Verizon, 535 U.S. at 645. Further fatal to his claim, Trudeau “has neither shown nor

pleaded a plausible claim that any of the official-capacity defendants . . . have the ability to grant

the relief requested.” Doe v. Univ. of Mississippi, 361 F. Supp. 3d 597, 605 (S.D. Miss. 2019).

       Trudeau’s constitutional claims against UNT, Bell, Brodie and Richardson are barred by

the Eleventh Amendment. Because Trudeau sues Richardson only in his official capacity, see




                                            Page 9 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 10 of 31 PageID #: 290



Docket No. 18 ¶ 1.05, Richardson is dismissed from this case. 3 The Court next considers the only

claim remaining against UNT, Trudeau’s Title IX claim.

II.     Violation of Title IX Claim (Count I)

        Defendants treat Count I as consisting of two separate claims: one for employment

discrimination and one for retaliation. See Docket No. 24 at 5–6; Docket No. 29 at 1–2 (“Trudeau

. . . confuses the distinction between his retaliation claim and his discrimination (‘erroneous

outcome’) claim.”). Trudeau does not contest this characterization, arguing that he has stated a

Title IX claim under both an “erroneous outcome” theory and a “retaliation” theory. See Docket

No. 28 at 6–12, 27–29; Docket No. 30 at 1–3. This reading of the First Amended Complaint

stretches its language. But for the purposes of Defendants’ motion to dismiss, the Court adopts

the same approach.

        A.       Title VII Preempts Trudeau’s Erroneous Outcome Claim

        Defendants contend that Trudeau’s Title IX claim should be dismissed because Title VII

preempts it.     Docket No. 24 at 5–6.            They argue that Trudeau’s claim is really a gender

discrimination claim and that the Fifth Circuit has limited such claims to Title VII actions. Id.

        “Title VII provides the exclusive remedy for individuals alleging employment

discrimination on the basis of sex in federally funded educational institutions.” Lakoski v. James,

66 F.3d 751, 753 (5th Cir. 1995). This is because reading a private right of action for damages for

employment discrimination into Title IX “would disrupt a carefully balanced remedial scheme for

redressing employment discrimination by employers” that Title VII provides. Id. at 753–54. And

the Fifth Circuit declined “to do such violence to the congressionally mandated procedures of Title

VII.” Id. at 754.


3
  Trudeau’s Title IX claim is limited to UNT because “[l]iability under Title IX does not extend to school officials,
teachers and other individuals.” Plummer v. Univ. of Houston, 860 F.3d 767, 777 n.12 (5th Cir. 2017).


                                                  Page 10 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 11 of 31 PageID #: 291



       Title VII preempts Trudeau’s erroneous outcome claim because he alleges “employment

discrimination on the basis of sex in a federally funded educational institution.” Id. at 753. An

erroneous outcome claim attacks a university disciplinary proceeding on grounds of gender bias.

Klocke v. Univ. of Texas at Arlington, 938 F.3d 204, 210 (5th Cir. 2019). It requires the plaintiff

to (1) “point to particular facts sufficient to cast some articulable doubt on the accuracy of the

outcome of the disciplinary proceeding” and (2) “demonstrate a causal connection between the

flawed outcome and gender bias.” Id. An erroneous outcome claim is, at its core, a gender

discrimination claim. See Doe v. Columbia Univ., 831 F.3d 46, 56 (2d Cir. 2016) (an erroneous

outcome claim is considered akin to a Title VII employment discrimination claim and is adequately

pled if it alleges specific facts that support a “minimal plausible inference of discrimination”).

And Trudeau brings his claim against his employer, making it an employment discrimination claim

as well. While other circuits would entertain such claims under Title IX, see id., the Fifth Circuit

has barred them. Lakoski, 66 F.3d at 753.

       Trudeau argues that Title VII does not preempt his Title IX claim. Docket No. 28 at 27.

He is correct that Title VII does not preempt his retaliation claim. See Lowrey v. Texas A & M

Univ. Sys., 117 F.3d 242, 247–49 (5th Cir. 1997) (“Title VII provides no remedy, however, to

employees of federally funded educational institutions who have suffered retaliation as a

consequence of their opposition to noncompliance with title IX.”). But his erroneous outcome

claim is unrelated to his retaliation claim. District courts confronted with erroneous outcome and

retaliation claims under Title IX treat them as separate theories. See, e.g., Verdu v. The Trustees

of Princeton Univ., Civ. Action No. 19-12484 (FLW), 2020 WL 1502849 (D.N.J. March 30, 2020)

(treating erroneous outcome and retaliatory claims as different theories); Doe v. Bd. of Governors

of Univ. of N. Carolina, Case No. 1:18CV726, 2019 WL 4777402 (M.D.N.C. Sept. 30, 2019)




                                          Page 11 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 12 of 31 PageID #: 292



(same); Robinson v. Howard Univ., Inc., 335 F.Supp.3d 13 (D.D.C. 2018) (same). This makes

sense: an erroneous outcome theory alleges that the result of a disciplinary hearing was due not to

the merits of the underlying investigation but rather to the decisionmaker’s gender bias. A

retaliation claim, on the other hand, alleges that the defendant retaliated against the plaintiff for

her participation in a protected activity. Bias need not necessarily underlie a retaliation claim; it

is enough that a plaintiff participates in a protected activity and is retaliated against as a result. It

makes no difference that Trudeau does not intend to bring a Title VII claim, never initiated Title

VII proceedings and never had an employment relationship with the complaining students. See

Docket No. 28 at 27–28. What matters is that Title VII provides a remedy for the employment

practices Trudeau complains of in his erroneous outcome claim, rendering a separate Title IX claim

duplicative. Lakoski, 66 F.3d at 752. His retaliation claim survives the Lakoski rule, but his

erroneous outcome claim does not.

        B.      Trudeau Has Failed to State a Claim for Title IX Retaliation

        Turning to Trudeau’s Title IX retaliation claim, Defendants contend that Trudeau has failed

to state a claim because he was the alleged harasser who participated in the investigation against

him and was found to be responsible. Docket No. 24 at 6–9. In Defendant’s view, allowing a

claim like Trudeau’s to proceed would create an avenue for collateral attack on investigative

determinations and “create a disincentive against the imposition of sanctions—even in the clearest

cases of wrongdoing—because of the ease in which a perpetrator could threaten protracted

litigation.” Id. at 8.

        To state a claim for Title IX retaliation, Trudeau must show that: (1) he engaged in a

protected activity, (2) he suffered an adverse employment action and (3) a causal connection exists

between the protected activity and the adverse employment action. See Willis v. Cleco Corp., 749




                                             Page 12 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 13 of 31 PageID #: 293



F.3d 314, 317 (5th Cir. 2014). Defendants’ argument is untethered from this test and must be

rejected as a result. This Court considered a similar one in Wilkerson v. University of North Texas,

223 F. Supp. 3d 592 (E.D. Tex. 2016). There, the plaintiff, a UNT professor, participated and

provided evidence in a sexual harassment investigation against him. Id. at 603. Though the

investigation exonerated him, he was later fired. Id. In moving to dismiss his subsequent Title IX

retaliation claim against the University, UNT argued “that Plaintiff is not entitled to protection

because he was the person being investigated and Title IX does not protect that kind of person.”

Id. at 602. In rejecting that argument, the Court read 34 C.F.R. § 100.7(e) broadly to protect the

subject of a sexual harassment claim. Id. at 603. “Anything less would place too great a weight

on false accusations by stripping the subject of the investigation of all protections from the very

institution that is supposed to be an impartial tribunal.” Id.

       The situation here is somewhat different from that in Wilkerson. Trudeau alleges that the

retaliatory act was the outcome of the investigation against him, whereas in Wilkerson the

retaliatory act was the plaintiff’s dismissal after the investigation concluded with exoneration. See

id. at 603. Though the decision not to retain the Wilkerson plaintiff was based at least in part on

the fact of the investigation, the retaliatory act itself was essentially disconnected from it. Id.

Defendants would have this distinction be determinative. Docket No. 24 at 7. In doing so, they

overread Wilkerson. That case does not alter the traditional test for retaliation claims, nor does it

imply that additional factors should be considered in contexts such as this one.

       Nonetheless, Trudeau fails to state a claim for Title IX retaliation. The complaint lacks

any allegations of a causal connection between his participation in the Title IX investigation and

its outcome. Trudeau alleges that Defendants failed to fully investigate the claims, conducted an

investigation that was “predetermined, improper, [and] deficient,” favored the testimony of women




                                           Page 13 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 14 of 31 PageID #: 294



over his, and ignored UNT policies because of the victims’ gender. Docket No. 18 ¶¶ 6.12, 6.36,

12. None of these allegations, taken as true, show a causal connection between Trudeau’s

participation in the investigation and the investigation’s outcome. Though Trudeau does include

a “Causal connection/inference” subheading in his responsive brief, he does not directly address

the causation prong. See Docket No. 28 at 29. Instead, he states that his “complaints relate

specifically to the Title IX process and investigation.” Id. Without allegations showing causation,

his complaints do not state a Title IX retaliation claim.

       Accordingly, Trudeau’s Title IX claim is DISMISSED WITHOUT PREJUDICE to

Trudeau refiling and alleging facts supporting the inference that his participation in the

investigation was the but-for cause of the adverse outcome. Only Trudeau’s constitutional law

claims against Bell and Brodie in their personal capacities remain. The Court next considers

Defendants’ assertion of qualified immunity.

III.   Qualified Immunity

       Defendants contend that qualified immunity bars Trudeau’s constitutional claims against

Bell and Brodie in their individual capacities. Docket No. 24 at 15–18. Qualified immunity

ensures that government employees are not impeded from their public work to defend frivolous

actions. See Babb v. Dorman, 33 F.3d 472, 477 (5th Cir. 1994). It is an immunity born of freedom

from suit rather than a defense to liability. Del A. v. Edwards, 855 F.2d 1148, 1150 (5th Cir. 1988).

Qualified immunity shields government officials conducting discretionary functions “from

liability for civil damages insofar as their conduct does not [1] violate clearly established statutory

or constitutional rights [2] of which a reasonable person would have known.”               Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982). Accordingly, “[t]he qualified immunity defense has two

prongs: whether an official’s conduct violated a statutory or constitutional right of the plaintiff;




                                            Page 14 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 15 of 31 PageID #: 295



and whether the right was clearly established at the time of the violation.” Brown v. Callahan, 623

F.3d 249, 253 (5th Cir. 2010). A court may rest its analysis on either prong. Morgan v. Swanson,

659 F.3d 359, 385 (5th Cir. 2011).

       To determine whether Bell and Brodie are entitled to qualified immunity, the Court begins

with the first prong and examines whether the challenged conduct, viewed in the light most

favorable to Trudeau, amounts to a violation of federal law. The Court turns to this task next.

IV.    Violation of Due Process Claim (Count II)

       Defendants contend that Trudeau has failed to state a claim for due process violations

because he has not adequately alleged that he is entitled to the property or liberty interests of which

he has been deprived. Docket No 24 at 11–15. The First Amended Complaint alleges that

Defendants violated both Trudeau’s procedural and his substantive due process rights, Docket No.

18 ¶ 15, so the Court addresses each in turn.

       A.      Procedural Due Process

       “To state a Fourteenth Amendment [procedural] due process claim under § 1983, a plaintiff

must first identify a protected life, liberty or property interest and then prove that governmental

action resulted in a deprivation of that interest.” Gentilello v. Rege, 627 F.3d 540, 544 (5th Cir.

2010) (quotation and citation omitted). “Property interests . . . are created and their dimensions

are defined by existing rules or understandings that stem from an independent source such as state

law—rules or understandings that secure certain benefits and that support claims of entitlement to

those benefits.” Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 577 (1972). In other

words, “a property interest falling under due process protections must be established by reference

to some outside source—such as state law or contract.” Martin v. Memorial Hosp. at Gulfport,

130 F.3d 1143, 1147 (5th Cir. 1997) (citing Roth, 92 S. Ct. at 2704). “[U]nless the state




                                            Page 15 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 16 of 31 PageID #: 296



‘specifically creates a property interest in a noneconomic benefit—such as a work assignment—a

property interest in employment generally does not create due process property protection for such

benefits.’ ” Davis v. Mann, 882 F.2d 967, 973 n. 16 (5th Cir. 1989).

       Trudeau alleges that he “had a constitutionally protected property interest in his

employment by UNT” and that, as a result of Defendants’ actions, he “has been deprived of the

rights and privileges associated with his property interest and tenure, including, but not limited to,

the loss of significant income associated with projects and academic leadership positions and other

benefits ancillary to his position as a tenured UNT professor.” Docket No. 18 ¶¶ 25, 28.

Specifically, he was denied merit pay and summer teaching positions. Id. ¶ 6.31. And because

the investigation was not confidential, Trudeau lost a graduate student he had been advising, and

no graduate student has sought him out as an advisor since. Id. ¶ 6.27. This has negatively affected

his teacher score and impacted him financially by way of merit allocation. Id.

       Trudeau has not alleged any facts supporting his contention that he has been deprived of a

constitutionally protected property interest. The complaint fails to allege a single state law or

contractual basis for Trudeau’s alleged property interests. Trudeau does not even cite to his

employment contract. At best, Trudeau has alleged “a mere subjective ‘expectancy,’ ” which

procedural due process does not protect. Perry v. Sindermann, 408 U.S. 593, 603 (1972). And

the Fifth Circuit has repeatedly recognized that a public employee may hold a property interest in

her employment but not in the non-economic benefits of that employment, such as serving in a

particular office or capacity. Schoppa Family v. Kupersmith, 54 F. App’x 592, 2002 WL

31730375, at *5 n. 11 (5th Cir. 2002) (enumerating instances of public employees not

constitutionally entitled to specific work assignment).




                                           Page 16 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 17 of 31 PageID #: 297



       Trudeau contends that he has sufficiently alleged deprivation of constitutionally protected

property interests because his professional reputation is at stake and because he has suffered

financially. Docket No. 28 at 24–25. For support, he cites to Smock v. Board of Regents of the

University of Michigan, 353 F. Supp. 3d 651, 657 (E.D. Mi. 2018). There, the court found that

“[a] change of job duties can be something much more when it both stigmatizes the employee and

forces her to work beneath her station.” Id. But Trudeau alleges no facts that would support such

a conclusion. In Smock, the plaintiff had alleged “that her role as an advisor to graduate students

is necessary to her scholarship and her standing in the academic community.” Id. Assuming this

meets the Fifth Circuit’s standard for constitutionally protected property interests, Trudeau has not

so alleged.

       Trudeau’s liberty interest claim fares no better. The Fifth Circuit employs a seven-element

“stigma-plus-infringement” test to determine whether a plaintiff has a § 1983 claim for deprivation

of liberty without notice or opportunity to clear his name, in which a plaintiff must show that: (1)

he was discharged; (2) stigmatizing charges were made against him in connection with the

discharge; (3) the charges were false; (4) he was not provided notice or an opportunity to be heard

prior to the discharge; (5) the charges were made public; (6) he requested a hearing to clear his

name; and (7) the employer denied the request. Bledsoe v. City of Horn Lake, 449 F.3d 650, 653

(5th Cir. 2006) (citing Hughes v. City of Garland, 204 F.3d 223, 226 (5th Cir. 2000)). Trudeau

does not allege that he was discharged; indeed, he is still employed by UNT.

       Accordingly, Trudeau has failed to state a claim for procedural due process violations.




                                           Page 17 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 18 of 31 PageID #: 298



       B.      Substantive Due Process

       Neither party addresses Trudeau’s substantive due process claim in their briefs. See

generally Docket Nos. 24, 28. The Court nevertheless examines whether Trudeau has stated a

claim for a violation of his substantive due process rights and concludes that he has not.

       Unlike procedural due process, substantive due process “protects individual liberty against

certain government actions regardless of the fairness of the procedures used to implement

them.” Collins v. City of Harker Heights, 503 U.S. 115, 125 (1992) (citation and internal quotation

marks omitted). It “provides heightened protection against government interference with certain

fundamental rights and liberty interests,” which are held to a more exacting standard of strict

scrutiny. Washington v. Glucksberg, 521 U.S. 702, 719 (1997). “The conceptual essence of

‘substantive’ due process is the notion that the Due Process Clause—in addition to setting

procedural minima for deprivations of life, liberty, or property—bars outright ‘certain government

actions regardless of the fairness of the procedures used to implement them.’ ” Brennan v. Stewart,

834 F.2d 1248, 1255 (5th Cir. 1988) (quoting Daniels v. Williams, 474 U.S. 327, 331 (1986)). One

form of “substantive” due process is the substantive protections in the Bill of Rights that have been

“incorporated” into the Fourteenth Amendment to limit the power of the states. See McDonald v.

City of Chicago, Ill., 561 U.S. 742, 791 (2010) (Scalia, J., concurring). In addition, “[a] liberty

interest may arise from the Constitution itself, by reason of guarantees implicit in the word

‘liberty,’ or it may arise from an expectation or interest created by state laws or

policies.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005) (internal citations omitted). Historically,

the Glucksberg analysis has applied to the determination of whether a right is fundamental. That

analysis requires “a careful description of the asserted fundamental liberty interests,” which must

be “objectively, deeply rooted in this Nation’s history and tradition, and implicit in the concept of




                                           Page 18 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 19 of 31 PageID #: 299



ordered liberty, such that neither liberty nor justice would exist if they were sacrificed.”

Glucksberg, 521 U.S. at 720–21.

       Trudeau has failed to allege what “fundamental liberty interests” Defendants allegedly

deprived him of, and the Court will not mine his complaint to identify them. Trudeau has not

stated a claim for substantive due process violations. See id.

       At this stage, the Court is not able to conclude that Trudeau cannot state a claim for

procedural or substantive due process violations. It therefore declines to reach the issue of Bell

and Brodie’s qualified immunity.        Trudeau’s violation of due process claim (Count II) is

DISMISSED WITHOUT PREJUDICE to Trudeau refiling and alleging facts supporting the

existence of an outside source for his alleged constitutionally protected property interests and

identifying his fundamental liberty interests.

V.     Violation of First Amendment Claim (Count III)

       Defendants assert that Trudeau has failed to state a claim for first amendment retaliation

because the speech at issue is not constitutionally protected. Docket No. 24 at 9–10. Their

contention is twofold: first, speech made pursuant to official job duties is not constitutionally

protected, and second, Trudeau did not plead facts showing that he spoke on a matter of public

concern. Id. Trudeau counters that Defendants have applied the wrong test and have failed to

consider the “academic exception.” Docket No. 28 at 12. Trudeau further contends that the

“content, form, and context” of his speech demonstrates that it involved a matter of public concern

because it related to the instruction of his students. Id. at 15–21.

       The parties therefore pose two questions. First, what test should apply to Trudeau’s claim?

There are two candidates: (1) the Pickering test, advanced by Trudeau, which balances “the

interests of the [employee], as a citizen, in commenting upon matters of public concern and the




                                            Page 19 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 20 of 31 PageID #: 300



interest of the State, as an employer, in promoting the efficiency of the public services it performs

through its employees,” Pickering v. Bd. of Educ., 391 U.S. 563, 568 (1968); and (2) the Garcetti

test, which Defendants advocate and which adds the threshold question of whether the employee

was speaking pursuant to her job duties. Garcetti v. Ceballos, 547 U.S. 410, 413 (2006). The

second question the parties pose is: did Trudeau speak on a matter of public concern? The second

question is relevant to both tests, see id., so the Court addresses that question first. But as the

following discussion will demonstrate, the answers to both questions show that Trudeau’s

constitutional right to make sexual comments while teaching was not clearly established, meaning

that Bell and Brodie are entitled to qualified immunity on Trudeau’s First Amendment claim.

       A.      Whether Trudeau Spoke on a Matter of Public Concern

       Trudeau alleges that his “speech involved a matter of public concern, in that it served an

academic purpose and was related to the subject matter of the course at issue during the 2017 Fall

academic year.” Docket No. 18 ¶ 31. Invoking the concept of academic freedom, he contends

that the instructional content, pedagogical form and classroom context of his speech demonstrate

that he spoke on a matter of public concern. Docket No. 28 at 15–21, 26.

       “When employee expression cannot be fairly considered as relating to any matter of

political, social, or other concern to the community, government officials should enjoy wide

latitude in managing their offices, without intrusive oversight by the judiciary in the name of the

First Amendment.” Connick v. Myers, 461 U.S. 138, 146 (1983). “[P]ublic concern must be

determined by the content, form, and context of a given statement, as revealed by the whole

record.” Id. at 147–48. “Speech involves a matter of public concern when it involves an issue of

social, political, or other interest to a community.” Buchanan v. Alexander, 919 F.3d 847, 853

(5th Cir. 2019). Academic freedom is “a special concern of the First Amendment, which does not




                                           Page 20 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 21 of 31 PageID #: 301



tolerate laws that cast a pall of orthodoxy over the classroom.” Keyishian v. Bd. of Regents, 385

U.S. 589, 602–03 (1967). Whether speech is protected as a matter of public concern is a question

of law. Tompkins v. Vickers, 26 F.3d 603, 606 (5th Cir. 1994). As such, Trudeau’s conclusions

about the nature of his speech are not entitled to any weight. Iqbal, 556 U.S. at 678.

       Trudeau’s reliance on academic freedom is misplaced. “Although, the concept of academic

freedom has been recognized in our jurisprudence, the doctrine has never conferred upon teachers

the control of public school curricula.” Kirkland v. Northside Indep. Sch. Dist., 890 F.2d 794, 800

(5th Cir. 1989) (citing Lovelace v. Southeastern Mass. Univ., 793 F.2d 419, 426 (1st Cir.

1986) (stating that the “first amendment does not require that each nontenured professor be made

a sovereign unto himself” with respect to course content, homework and grading policy)). If the

right of academic freedom exists at all, it inures to the benefit of the University, not to the

individual professor. See Urofsky v. Gilmore, 216 F.3d 401, 412 (4th Cir. 2000) (“The Supreme

Court, to the extent it has constitutionalized a right of academic freedom at all, appears to have

recognized only an institutional right of self-governance in academic affairs.”); id. at 414 (further

stating that “the Court has never recognized that professors possess a First Amendment right of

academic freedom to determine for themselves the content of their courses and scholarship, despite

opportunities to do so”); see also Regents of Univ. of Cal. v. Bakke, 438 U.S. 265, 312 (1978)

(Academic freedom implicates “[t]he freedom of a university to make its own judgments as to

education”). Trudeau does not identify any opinion that applies academic freedom to the choices

of individual professors, and the Court is not aware of any.

       Without recourse to academic freedom, courts have differed on the appropriate manner of

protecting a teacher’s curricular and pedagogical choices under the First Amendment. The First,

Second, Seventh, Tenth, and Eleventh Circuits have extended the Supreme Court’s standard for




                                           Page 21 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 22 of 31 PageID #: 302



student speech 4 to teachers’ instructional speech. See, e.g., Lacks v. Ferguson Reorganized Sch.

Dist. R–2, 147 F.3d 718, 719 (8th Cir. 1998); Silano v. Sag Harbor Union Free Sch. Dist. Bd. of

Ed., 42 F.3d 719, 723 (2d Cir. 1994); Ward v. Hickey, 996 F.2d 448, 453 (1st Cir. 1993); Webster

v. New Lenox Sch. Dist. No. 122, 917 F.2d 1004, 1008 (7th Cir. 1990); Miles v. Denver Pub. Sch.,

944 F.2d 773 (10th Cir. 1991); Bishop v. Aronov, 926 F.2d 1066, 1074 (11th Cir. 1991)). Other

circuits, including the Fifth Circuit, have applied the Supreme Court's more restrictive standard for

analyzing official speech of public employees, i.e., the Pickering or Garcetti tests, when

considering whether the First Amendment protects instructional speech. See Edwards v. Calif.

Univ. of Penn., 156 F.3d 488, 491 (3d Cir. 1998) (concluding “that a public university professor

does not have a First Amendment right to decide what will be taught in the classroom”); Boring v.

Buncombe County Bd. Of Ed., 136 F.3d 364, 368 (4th Cir. 1998); Kirkland, 890 F.2d at

798 (holding that teacher speech attains “protected status if the words or conduct are conveyed by

the teacher in his role as citizen and not in his role as an employee of the school district”

(emphases in original)). The Sixth Circuit adopts yet another methodology, applying a content-

based approach. Evans–Marshall v. Board of Education of Tipp City, 428 F.3d 223 (6th Cir. 2005);

Cockrel v. Shelby County School Dist., 270 F.3d 1036 (6th Cir. 2001). What is clear from these

decisions is that speech serving “an academic purpose” is not categorically entitled to protection,

as Trudeau contends. See Docket No. 28 at 18–19. Rather, even in the academic context, courts

examine the nature and content of the speech and the role that the speaker occupies when speaking.



4
  Schools may regulate student speech in three circumstances: when the speech is (1) school-sponsored, (2)
“offensively lewd and indecent,” or (3) likely to cause substantial and material disruption of school
activities. See Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 267 (1988) (determining that schools may regulate
“school-sponsored” speech “so long as their actions are reasonably related to legitimate pedagogical
concerns”); Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 685 (1986) (recognizing broad school authority to
restrict “offensively lewd and indecent speech”); Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 506
(1969) (holding that student speech may be restricted if it causes “substantial disruption of or material interference
with school activities”).


                                                  Page 22 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 23 of 31 PageID #: 303



       Trudeau denies making the comments attributed to him. See Docket No. 18 ¶ 6.30. But

he acknowledges that the comments were “sexual” due to the theme of the book chapter (i.e.,

eroticism) and the nature of the student’s performances based thereon. Docket No. 30 at 4.

Trudeau has not adequately alleged or argued that he spoke on a matter of public concern when he

made sexual comments about his students’ performances. He has not identified, nor is the Court

aware of, any public debate about the use of eroticism as a performing art or as a method that

directors use to elicit stirring performances from their actors. The Court cannot say, on the current

record, that Trudeau’s comments contributed to public discourse on the nature of performance arts,

and accordingly, it cannot say that Trudeau spoke on a matter of public concern.

       Trudeau’s cited authority is inapposite. In Cohen v. San Bernardino Valley College, a

university professor brought a First Amendment retaliation claim against his employer after being

punished under the university’s sexual harassment policy for sexual comments he made while

teaching. 92 F.3d 968, 970 (9th Cir. 1996). The court did not consider whether Cohen’s statements

were on matters of public concern; rather, the court reversed the judgment of the district court

because the sexual harassment policy was unconstitutionally vague. See id. Trudeau does not

allege that UNT’s policies are unconstitutionally vague.

       In Buchanan, the Fifth Circuit held that a university professor had not spoken on a matter

of public concern while teaching because her sexualized speech “was not related to the subject

matter or purpose of training Pre-K–Third grade teachers.” Buchanan, 919 F.3d at 853. The Court

went on to note that “[t]his court has held that, in the college classroom context, speech that does

not serve an academic purpose is not of public concern.” Id. Trudeau seizes upon this language

and argues that speech that does serve an academic purpose is of public concern. See Docket No.

28 at 18–19. Aside from committing a logical fallacy by denying the antecedent, Trudeau




                                           Page 23 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 24 of 31 PageID #: 304



misapprehends the Fifth Circuit’s point. After all, one of the cases it cited in support of its

proposition was Dambrot v. Central Michigan University, which held that “[a]n instructor’s choice

of teaching methods does not rise to the level of protected expression.” Buchanan, 919 F.3d at

853 n.20 (citing 55 F.3d 1177, 1190 (6th Cir. 1995)).

       Finally, in Hardy v. Jefferson Community College, the Sixth Circuit held that the First

Amendment protected a professor’s right to use vulgarity and racial slurs while discussing the

historical use of oppressive and marginalizing language. 260 F.3d 671, 682 (6th Cir. 2001). But

the public concern of such speech is readily apparent, relating as it did to the oppression and

marginalization of minorities in America. See id. at 679. Here, in contrast, Trudeau has failed to

point to any public debate or discussion related to the subject matter of his speech or to explain

how his speech “teaches students the process of rational discourse that allows them to participate

meaningfully in public debate.” Id.

       Because Trudeau has failed to adequately allege that he spoke on a matter of public concern

while commenting on his students’ performances, he has failed to state a claim for First

Amendment retaliation under either test that the parties urge the Court to apply. Even if he had

spoken on a matter of public concern, his right to teach how he sees fit, if it exists at all, was not

clearly established. See, e.g., Edwards, 156 F.3d at 491 (“[A] public university professor does not

have a First Amendment right to decide what will be taught in the classroom”). The Court now

turns to the second question, the answer to which further demonstrates that Trudeau’s alleged

constitutional right was not clearly established at the time of Bell and Brodie’s actions.

       B.      Whether the Garcetti Test Applies to Trudeau’s First Amendment Claim

       Pickering governed public employees’ First Amendment retaliation claims for decades.

The Supreme Court defined the test as seeking “a balance between the interests of the [employee],




                                           Page 24 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 25 of 31 PageID #: 305



as a citizen, in commenting upon matters of public concern and the interest of the State, as an

employer, in promoting the efficiency of the public services it performs through its employees.”

391 U.S. at 568. The Pickering test required courts to consider, first, whether the plaintiff was

disciplined or fired for speech that is a matter of public concern, and second, whether the plaintiff’s

interest in the speech outweighed the university’s interest in regulating the speech. See Connick,

461 U.S. at 147–50. Then, in 2006, the Court confronted the threshold question “whether the First

Amendment protects a government employee from discipline based on speech made pursuant to

the employee’s official duties.” Garcetti, 547 U.S. at 413. Concluding that it did not, the Court

held that “when public employees make statements pursuant to their official duties, the employees

are not speaking as citizens for First Amendment purposes, and the Constitution does not insulate

their communications from employer discipline.” Id. at 424.

       With this threshold inquiry in mind, post-Garcetti case law has held that, to state a valid

First Amendment retaliation claim, a public employee must show that: (1) she was not speaking

pursuant to her official job duties; (2) her speech involved a matter of public concern; (3) her

interest in commenting on matters of public concern outweighs her employer’s interest in

promoting efficiency; (4) the plaintiff suffered an adverse employment action; and (5) her speech

motivated the adverse employment decision. See Stotter v. Univ. of Texas at San Antonio, 508

F.3d 812, 827 (5th Cir. 2007). If the public employee spoke pursuant to her official job duties,

that “speech is not constitutionally protected, no matter how great its social significance.” See

Ezell v. Wells, No. 2:15-CV-00083-J, 2015 WL 4191751, at *10. (N.D. Tex. July 10, 2015).

       The Garcetti Court, however, recognized that its decision could “have important

ramifications for academic freedom, at least as a constitutional value.” 547 U.S. at 425. Justice

Souter’s dissent invoked this pronouncement when he expressed his hope that “today's majority




                                            Page 25 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 26 of 31 PageID #: 306



does not mean to imperil First Amendment protection of academic freedom in public colleges and

universities, whose teachers necessarily speak and write ‘pursuant to . . . official duties.’ ” Id. at

438 (Souter, J., dissenting). The majority acknowledged “some argument that expression related

to academic scholarship or classroom instruction implicates additional constitutional interests that

are not fully accounted for by this Court's customary employee-speech jurisprudence.” Id.

Nonetheless, it declined to decide the issue, stating that “[w]e need not, and for that reason do not,

decide whether the analysis we conduct today would apply in the same manner to a case involving

speech related to scholarship or teaching.” Id.

       Since Garcetti, federal courts “have reached mixed results on whether there should be some

kind of academic exception to the ‘official duties’ test of Garcetti, and if so, whether it should only

apply to higher education and under what circumstances.” Teachers and the First Amendment, 1

EDUCATION LAW § 2:18. The Fourth Circuit has recognized the exception in all academic contexts.

Adams v. Trs. of the Univ. of N.C.–Wilmington, 640 F.3d 550, 562 (4th Cir. 2011). The Sixth and

Seventh Circuits apply Garcetti at the primary and secondary school level but have not stated

whether it applies to higher education. See Brown v. Chicago Bd. of Educ., 824 F.3d 713, 716 (7th

Cir. 2016); Evans–Marshall v. Board of Education of Tipp City, 624 F.3d 332, 340–44 (6th Cir.

2010). The Ninth Circuit recognizes the exception in higher education but not in primary or

secondary education. See Demers v. Austin, 746 F.3d 402, 411–12 (9th Cir. 2014); Johnson v.

Poway Unified Sch. Dist., 658 F.3d 954, 962–63 (9th Cir. 2011). The Second Circuit uses an

alternative standard, holding that “school administrators may limit the content of school-sponsored

speech so long as the limitations are reasonably related to legitimate pedagogical concerns.” Panse

v. Eastwood, 303 F. App’x 933, 934–35 (2d Cir. 2008).




                                            Page 26 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 27 of 31 PageID #: 307



       The Fifth Circuit has not weighed in. Recently, without mentioning Garcetti, it applied

the Pickering test to a public university professor’s First Amendment claim. Buchanan, 919 F.3d

at 853. But the Fifth Circuit has long acknowledged that “[w]hen a public employee speaks in his

capacity as an employee and on personal matters, rather than in his capacity as a citizen on a matter

of public interest, his speech falls outside the protection of the First Amendment.” See id. The

court left unresolved the question of what test should apply when a university professor speaks in

an official capacity on non-personal matters, but it made clear that she would not enjoy unfettered

pedagogical discretion. See id. at 852 (“Students, teachers, and professors are not permitted to say

anything and everything simply because the words are uttered in the classroom context.”).

       No higher court has applied Garcetti to a university professor’s First Amendment

retaliation claim. Few district courts apply Garcetti in these contexts, and those that have did so

because they concluded that the Supreme Court had not carved out an exception for faculty speech

related to teaching. See, e.g., Meriwether v. Trustees of Shawnee State Univ., No. 1:18-CV-753,

2019 WL 4222598, at *12 (S.D. Ohio Sept. 5, 2019), report and recommendation adopted, No.

1:18-CV-753, 2020 WL 704615 (S.D. Ohio Feb. 12, 2020). This logic is not persuasive. The

Supreme Court specifically declined to decide whether its analysis would apply in the academic

context, not whether it would not apply. See Garcetti, 547 U.S. at 425. The clear import of the

Court’s language is that its analysis does not apply to academic speech, though it left open the

possibility that it would later decide that it does. See id. This Court therefore concludes that an

academic exception to Garcetti exists in the higher education context.

       The analysis still does not end here because, as the length of this discussion itself

demonstrates, the correct test for Trudeau’s First Amendment claim was not clearly established,

and a reasonable university official could have concluded that Garcetti applies to classroom




                                           Page 27 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 28 of 31 PageID #: 308



speech. See, e.g., Klaassen v. Univ. of Kansas Sch. of Med., 84 F. Supp. 3d 1228, 1253 (D. Kan.

2015) (“Because a ‘reasonable officer’ could conclude, based on the state of the law, that the

Garcetti test applied to plaintiff's speech, the Individual Defendants are entitled to qualified

immunity on plaintiff's First Amendment retaliation claim.”). Thus, if Trudeau spoke pursuant to

his official duties, then Bell and Brodie are entitled to qualified immunity against Trudeau’s First

Amendment retaliation claim. Id.; see also Nunez, 341 F.3d at 387.

       C.      Trudeau Spoke Pursuant to His Official Duties

       Defendants assert that Trudeau spoke pursuant to his official duties because he made the

comments in class while he taught his students. Docket No. 24 at 9–10. Trudeau counters that

“the speech at issue relates to the ‘content and context’ of the classroom teaching environment and

therefore is not a matter of Dr. Trudeau’s ‘official duties.’ ” Docket No. 28 at 14. Whether an

employee is speaking as a citizen or pursuant to her employment is a question of law that “involves

the consideration of factual circumstances surrounding the speech at issue.” Charles v. Grief, 522

F.3d 508, 513 n.17 (5th Cir. 2008).

       “A government entity has broader discretion to restrict speech when it acts in its role as

employer, but the restrictions it imposes must be directed at speech that has some potential to

affect the entity’s operations.” Garcetti, 547 U.S. at 410 (emphasis added). The Fifth Circuit has

defined “pursuant to official duties” as “activities undertaken in the course of performing one's

job.” Davis v. McKinney, 518 F.3d 304, 313 (5th Cir. 2008). The speech need not be “required”

by the plaintiff's job duties to fall within these parameters; rather, it is enough that the speech be

“closely related” to the duties. Id. at 312.

       Trudeau is a university professor. Professors teach. Trudeau’s speech provided feedback

to students on their in-class performances and was directly related to classroom instruction. See




                                               Page 28 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 29 of 31 PageID #: 309



Docket No. 28 at 14.       He therefore spoke pursuant to his official duties.          “Classroom or

instructional speech . . . is inevitably speech that is part of the instructor's official duties . . . .”

Piggee v. Carl Sandburg Coll., 464 F.3d 667, 671 (7th Cir. 2006); see also Meriwether, 2019 WL

4222598, at *12 (“Given plaintiff’s employment duties (university professor), the setting of

plaintiff’s speech (a university classroom), the audience (the students in his Political Philosophy

class), the impetus for the speech (to address students in a manner that plaintiff considered to be

an important pedagogical tool), and the general subject matter of the speech (titles and pronouns

for addressing students in his classroom), the Court concludes as a matter of law that plaintiff

spoke pursuant to his official duties.”).

        Trudeau has failed to state a claim for First Amendment retaliation. In no event could he

state a claim based upon a clearly established constitutional right. Bell and Brodie are therefore

entitled to qualified immunity on his claim. Trudeau’s First Amendment claim (Count III) is

DISMISSED WITH PREJUDICE.

VI.     Violation of Equal Protection Claim (Count IV)

        Defendants contend that Trudeau has failed to state a claim for an equal protection violation

because he pleads no facts to support his complaint of gender discrimination. Docket No. 24 at

10–11. “To maintain an equal protection claim, a plaintiff typically alleges that he received

treatment different from that received by similarly situated individuals and that the unequal

treatment stemmed from a discriminatory intent.” Club Retro, L.L.C. v. Hilton, 568 F.3d 181, 212

(5th Cir.2009) (quotation and citation omitted). “[D]isparate impact alone” is not enough; rather,

“a party who wishes to make out an Equal Protection claim must prove ‘the existence of purposeful

discrimination’ motivating the state action which caused the complained-of injury.” Johnson v.

Rodriguez, 110 F.3d 299, 306 (5th Cir. 1997).




                                             Page 29 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 30 of 31 PageID #: 310



       Trudeau alleges that “[f]emale UNT employees suffer no historical disadvantage regarding

sexual misconduct allegations which would allow UNT and its employees to validly discriminate

against male employees like Dr. Trudeau.” Docket No. 18 ¶ 35. But he does not provide any

statistics or anecdotes supporting this conclusory allegation. Trudeau argues that the allegations

in the complaint demonstrate that the two “sides” of the investigation were treated differently, and

he “believes discovery will demonstrate that UNT male employees are treated differently where

the issue is sexual harassment, and asserts that female employees so no [sic] or little accusations

of sexual harassment verses male employees, in particular male professors.” Docket No. 28 at 26–

27. But Trudeau’s allegations of disparate treatment in the investigation do not state a claim for

an equal protection violation because the female victims of Trudeau’s alleged harassment are not,

as they must be, “similarly situated individuals.” See Hilton, 568 F.3d at 212. And Trudeau cannot

rely on expectations of what discovery will show to support his claim. Iqbal, 556 U.S. at 678. He

therefore has not sufficiently alleged disparate treatment.

       At this stage, the Court is not able to conclude that Trudeau cannot amend his complaint to

state an equal protection claim. It therefore declines to reach the issue of Bell and Brodie’s

qualified immunity. Accordingly, Trudeau’s equal protection claim (Count IV) is DISMISSED

WITHOUT PREJUDICE to Trudeau refiling and alleging specific facts showing disparate

treatment and that the disparate treatment is the result of purposeful discrimination.




                                           Page 30 of 31
Case 4:19-cv-00723-RWS Document 31 Filed 04/20/20 Page 31 of 31 PageID #: 311



     .
                                         CONCLUSION

         For the reasons set forth above, Defendant’s motion to dismiss is GRANTED. Trudeau’s

claims for violations of Title IX (Count I), due process (Count II), and equal protection (Count IV)

are DISMISSED WITHOUT PREJUDICE. Trudeau’s First Amendment claim (Count III) is

DISMISSED WITH PREJUDICE. It is

         ORDERED that Trudeau must file any amended complaint within 30 days of the date of

this order.

         So ORDERED and SIGNED this 20th day of April, 2020.




                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                          Page 31 of 31
